DAUKSCH, Judge,
dissenting:
I respectfully dissent.
In my opinion the evidence upon which the department based its license suspension was legally insufficient to support the very harsh treatment it dealt. The department found the appellant was guilty of fraud, misrepresentation, concealment, etc., and violated Section 475.25(l)(b), Florida Statutes (1979). In my opinion the worst the appellant could really be accused of would be committing a serious error in judgment and failing to be as concerned about his business as he should have been in this instance. To take away a man’s livelihood for one year under the circumstances revealed in this record seems to me to be more than justice should allow. The evidence against appellant is based solely upon testimony given by a co-respondent who was not represented by legal counsel at the hearing. Her testimony concerning appellant’s involvement is conflicting at best and, in my opinion, legally insufficient to support the extreme treatment that appellant has been given by the department. I do note that the board which reviewed the suspension was divided on the issue of punishment (there was some discussion about the inadequacy of the evidence) and that a consideration to “suspend the suspension” will be given in the case. Perhaps if that is done all will be right in the end.